Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
35 U.S.C. § 112 rejection withdrawn
New 35 U.S.C. § 103 rejection necessitated by amendment

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-17, and 21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chiang et al., U.S. Patent App. Pub. No. 2015/0345040 A1 [hereinafter Chiang] in view of Yoo et al., U.S. Patent App. Pub. No. 2004/0195105 A1 [hereinafter Yoo], Reinert, U.S. Patent No. 3,594,288, Stewart et al., U.S. Patent Re. No. 19,328 [hereinafter Stewart], and Vossen et al., Thin Film Processes (1978) [hereinafter Vossen]. 
Claim 1. The following reference(s) render this claim obvious. Parentheses after a limitation denote the prior art’s teachings.

I. Chiang
A method for forming a coating over a component surface of a metallic component, the method comprising:
wherein the metallic component comprises a connector terminal having a contact resistance, wherein electrodepositing comprises electrodepositing the NiW plating layer directly onto the component surface, and wherein the method further comprises depositing at least one gold layer directly onto the NiW plating layer to decrease the contact resistance of the connector terminal (Chiang teaches electroplating a connector terminal with nickel-tungsten and then plating gold to “enhance the corrosion inhibition and enhance the electrical conductivity”). Chiang abstract, [0003], figs. 1-2.
II. Yoo
Chiang does not teach
preparing a plating bath containing a tungsten (W) ion source; 
inserting at least one consumable nickel (Ni) electrode and at least a portion of the metallic component into the plating bath; 
after insertion of the at least one consumable Ni electrode and the component surface into the plating bath, electrodepositing a nickel-tungsten (NiW) plating layer over the component surface by energizing the at least one consumable Ni electrode as an anode and the metallic component as a cathode to attract Ni ions and W ions to the component surface; 
an amount of anode corrosion accelerant in the plating bath, 

However, Chiang must electroplate a nickel tungsten alloy somehow, thus a person having ordinary skill in the art would have looked to the prior art.
Yoo teaches a method for forming a coating over a component surface of a metallic component (electroplating on metal substrate, Yoo abstract, [0046], fig. 3), the method comprising: 
preparing a plating bath containing a tungsten (W) ion source (sodium tungstate; Yoo [0049], [0080], fig. 3); 
inserting at least one consumable nickel (Ni) electrode (nickel anode; Yoo [0051], [0079], fig. 3) and at least a portion of the metallic component into the plating bath (metal substrate 1 in plating solution 2; Yoo [0047], fig. 3); 
after insertion of the at least one consumable Ni electrode and the component surface into the plating bath, electrodepositing a nickel-tungsten (NiW) plating layer over the component surface by energizing the at least one consumable Ni electrode as an anode and the metallic component as a cathode to attract Ni ions and W ions to the component surface (Ni-W electroplated; Yoo [0049], [0079], fig. 3); 
an amount of anode corrosion accelerant in the plating bath (nickel chloride supplies the anode corrosion accelerant chloride to solution; Yoo [0049], [0080], fig. 3), 
wherein an entirety of the current responsible for electrodepositing the NiW plating layer is provided from the energized metallic component as the cathode to the at least one 
Yoo teaches this results in a pure alloy layer. Yoo abstract, [0028], fig. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Yoo’s electroplating method to electroplate a pure NiW layer. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Yoo’s electroplating method to yield the predictable result of having a suitable electroplating method to plate NiW with.
II. Inert Containment Apparatus & Discrete Pieces - Reinert and Stewart
Chiang does not explicitly teach wherein the at least one consumable Ni electrode comprises one or more discrete pieces of nickel, the one or more discrete pieces of nickel being contained within an electrically-conductive containment apparatus, . . . while controlling the amount of anode corrosion accelerant, adding one or more additional discrete pieces of nickel to the containment apparatus to maintain a cumulative surface area of discrete nickel pieces within a predetermined range.
However, Reinert teaches that a stand-alone nickel anode such as an anode bar stock or many discrete anodes such as nickel anode chips may be used, making the two suitable substitutes for each other. Reinert col. 6 ll. 53-59.
Furthermore, Stewart teaches a method comprising filling an inactive tubular member 14 with ball shaped soluble anodes 6 (i.e. pellets) as the plating progresses. Stewart p. 1 ll. 63-Id.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s shape with Reinert’s discrete nickel anodes and Stewart’s method comprising using an inactive and conductive tubular member along with ball shaped soluble anodes/pellets to allow for ready replenishment of the anodes without loss of time.
III. Controlling Accelerant – Reinert and Vossen
Chiang does not explicitly teach as the one or more discrete pieces of nickel are dissolved during the electrodepositing, controlling an amount of anode corrosion accelerant . . . to balance Ni dissolution at the anode to Ni deposition at cathode, considered in conjunction with any additional Ni ion sources within the plating bath, to achieve a desired composition of the electrodeposited NiW layer.
However, Reinert teaches a method comprising using ionizable metal salts such as nickel chloride acts as an anode corrosion accelerant because it promotes the dissolution of the consumable, nickel anode. Reinert col. 5 ll. 53-71. Reinert method further comprises controlling the anode corrosion accelerant concentration in order to ensure proper function. Reinert col. 5 ll. 53-71.

It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s chlorides by Reinert’s control of the nickel chloride anode corrosion accelerant in order to ensure the proper function of achieving a desired nickel concentration and final alloy composition. 

Claim 2. The aforementioned prior art teaches the method of claim 1 further comprising selecting the anode corrosion accelerant to comprise chloride (rejected for similar reasons stated in the claim 1 rejection).  

Claims 3-5. The aforementioned prior art teaches (3) the method of claim 2 further comprising adding the chloride to the plating bath as at least one of the group consisting of nickel chloride, sodium chloride, and hydrochloric acid, (4) the method of claim 2 further comprising maintaining the anode corrosion accelerant in a range between 0.0002 to 0.01 moles chloride per liter of plating bath solution during the electrodeposition process, and (5) the method of claim 4 wherein maintaining comprises maintaining the anode corrosion 
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
 
Claim 16. The aforementioned prior art teaches method for forming a coating over a component surface of a metallic component, the method comprising: preparing a plating bath solution to comprise: 0.0002 to 0.01 moles of an anode corrosion accelerant per liter of the plating bath solution; and a tungsten (W) ion source; inserting at least one consumable nickel (Ni) electrode and at least a portion of the metallic component into the plating bath, wherein the at least one consumable Ni electrode comprises one or more discrete pieces of nickel, the one or more discrete pieces of nickel being contained within an electrically-conductive containment apparatus; energizing the at least one consumable Ni electrode as an anode and the metallic component as a cathode to electrodeposit a nickel-tungsten (NiW) plating layer over the component surface, during which the one or more discrete pieces of nickel are caused to dissolve; and after energizing the at least one consumable Ni electrode, adding one or more additional discrete pieces of nickel to the containment apparatus to maintain a cumulative surface area of discrete nickel pieces within a predetermined range, wherein an entirety of the current responsible for electrodepositing the NiW plating layer is provided from the energized 
  
Claim 17. The aforementioned prior art teaches the method of claim 16 further comprising selecting the anode corrosion accelerant to comprise chloride (this claim is rejected for similar reasons as claims 1 and 2).  

Claim 21. The aforementioned prior art teaches the method of claim 1, wherein the cathode and the anode are energized at a current density between 1 and 5 ampere per decimeter squared (3-20 ampere per decimeter squared; Yoo [0053], fig. 3).
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yoo, Reinert, Stewart, and Vossen as applied to claims 1 and 16 above, and further in view of Rodriguez, U.S. Patent No. 6,045,682.
Claim 6. Chiang does not explicitly teach the method of claim 1 further comprising preparing the plating bath to further contain ammonium hydroxide ions in a concentration range of 1.0 to 2.0 moles per liter of plating bath solution.  
However, Rodriguez teaches ammonium hydroxide “stimulates plating of tungsten from the bath and helps keep the metals in solution during plating.” Rodriguez col. 2 ll. 48-65. Rodriguez further teaches a concentration of 5-20 g/L of ammonium ions is preferred, or 0.3-1.1 mol/L. Id.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Rodriguez’s 0.3-1.1 mol/L of ammonium hydroxide to stimulate “plating of tungsten from the bath and help[] keep the metals in solution during plating.”
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 19. The aforementioned prior art teaches the method of claim 16 wherein preparing comprises preparing the plating bath solution to further contain ammonium .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yoo, Reinert, Stewart, Vossen, and Rodriguez as applied to claim 6 above, and further in view of Cahalen et al., U.S. Patent App. Pub. No. 2014/0262798 A1 [hereinafter Cahalen].
Claim 7. Chiang does not explicitly teach the method of claim 6 wherein the plating bath is prepared to further contain ammonium hydroxide ions in a concentration range of 1.3 to 2.7 moles per liter of plating bath solution.
Cahalen teaches that ammonium ions which may be in the form of ammonium hydroxide in the range of 1-50 g/L (0.06-2.88 mol/L) is a suitable concentration for complexing metallic ions in solution. Cahalen [0024]-[0025], [0039], [0045].
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Cahalen’s 1-50 g/L to yield the predictable result of having a suitable concentration for complexing metallic ions in solution.

Claims 8-9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yoo, Reinert, Stewart, and Vossen as applied to claims 1 and 16 above, and further in view of Morikawa et al., JP 2001-158998 A A machine translation was used for Morikawa et al. [hereinafter Morikawa].

However, Morikawa teaches that controlling current value will keep the ion composition constant. Morikawa [0015], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Morikawa’s current control to keep the ion composition constant.
Furthermore, Morikawa teaches that 0.2 M of nickel sulfate, which yields 0.2 M of nickel, is a suitable nickel concentration. Morikawa [0018], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Morikawa’s concentration to yield the predictable result of having a suitable nickel concentration.

Claim 9. The aforementioned prior art teaches the method of claim 8 wherein formulating comprises formulating the plating bath and controlling process parameters during electrodeposition of the NiW plating layer such that Ni ions are present within the plating bath in a concentration range of 0.187 to 0.230 moles per liter of plating bath solution (rejected for similar reasons as claim 8). 


However, Chiang’s NiW must have some W content.
Morikawa teaches that 35 wt% W is a suitable amount of W for various electrical and mechanical applications. Morikawa [0001], [0015], table 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Morikawa’s W content to yield the predictable result of having a suitable amount of W for various electrical and mechanical applications.

Claim 18. The aforementioned prior art teaches the method of claim 16 further comprising forming the NiW plating layer to consist essentially of: between 25% and 35% W by weight; and the remainder Ni (this claim is rejected for similar reasons as claim 15).  

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Chiang in view of Yoo, Reinert, Stewart, and Vossen as applied to claim 1 above, and further in view of Fath et al., U.S. Patent App. Pub. No. 2006/0210813 A1 [hereinafter Fath].
Claim 13. Chiang does not explicitly teach the method of claim 1 further comprising formulating the plating bath to further contain citric acid in a quantity ranging from 90 to 150 grams per liter of the plating bath.  

It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Fath’s 90-150 g/L of citric acid to use a suitable complexing agent.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that the restriction was improper because “claim 1 places no limitation on the plating bath content other than the W ion source.” Remarks p. 7.
The Examiner respectfully submits that even though claim 1 does not address an additional nickel ion source, claim 3 does. Any claim, including dependent claims, can count in the originally presented invention. Because claim 3 was originally presented, claim 3 was constructively elected. Therefore the restriction requirement finding is made final.

The Examiner has considered Applicant’s argument that the modification of Yoo renders it unsatisfactory for its intended purpose. Remarks pp. 8-9.
The Examiner respectfully submits this is moot in light of the new grounds of rejection necessitated by amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §§ 706.07(a), 1207.03(a)(II).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HO-SUNG CHUNG/Examiner, Art Unit 1794                                                                                                                                                                                                        

	
/BRIAN W COHEN/Primary Examiner, Art Unit 1794